DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osai et al. (US 2020/0233072).
Regarding claim 1, Osai et al. teaches a position determination system ([0005]), comprising: a determination unit that obtains a measurement value indicating a characteristic of radio waves transmitted between a communication device and a terminal, repeats a position determination process that determines a position of the terminal relative to the communication device from the measurement value in a plurality of cycles each having a predetermined cycle (i.e., a position determination system for vehicles for estimating a position of a mobile terminal with respect to a vehicle by performing a wireless communication with a mobile terminal carried by a user of the vehicle.. the mobile terminal returns the response signal including an RSSI (Received Signal Strength Indication) of the request signal. When the in-vehicle device receives the response signal returned from the mobile terminal, the in-vehicle device stores the 


[0049]A certain in-vehicle device has a function as a position determination system for vehicles for estimating a position of a mobile terminal with respect to a 
Regarding claim 2, Osai et al. teaches the communication device and the terminal perform communication using a plurality of channels (i.e., Bluetooth communication [0195]-[0196]), and the determination unit determines the position of the terminal relative to the communication device based on the measurement value measured for each channel of the plurality of channels ([0195]-[0196], [0240]). 
Regarding claim 3, Osai et al. teaches the communication device is one of a plurality of communication devices, and the determination unit obtains a plurality of measurement values for the plurality of communication devices through communication 
Regarding claim 4, Osai et al. further teaches the communication device and the terminal perform communication while executing frequency hopping that switches a frequency of the radio waves (i.e., The frequency hopping method is a communication system in which channels to be used for a communication are successively switched to another with time. Specifically, in the Bluetooth standard, the data communication is performed by a frequency hopping spread spectrum (FHSS) method [0195], [0257]).
Regarding claim 6, Osai et al. further teaches the determination unit maintains the position determination result that indicates the present position of the terminal over a certain time ([0262]-[0264]). 
Regarding claim 7, Osai et al. further teaches the determination unit determines the position of the terminal relative to a subject in which the communication device is arranged ([0057], [0059])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Osai et al. (US 2020/0233072) in view of Mays et al. (US 2016/0178383).
Regarding claim 5, Osai et al. further teaches all the limitations above except when the determination unit determines successively for a predetermined number of times that a position of the terminal differs from the present position of the terminal, the determination unit updates the position determination result and changes the present position of the terminal to the successively determined position. 
However, the preceding limitation is known in the art of communications. Mays teaches the mobile device may determine whether the current location has changed. By monitoring the current location of the mobile device, the mobile device may determine at a later time whether the current location has changed. Such a determination may be made periodically or in response to an indication received from an inertial sensor of the mobile device indicating movement of the mobile device…, In response to determining that the current location has changed, the method may return to step 1104 to determine the updated current location of the mobile device. The mobile device may identify the new location using the techniques described in FIG. 1. Steps 1106-1120 are then repeated in the iteration of step 1106 ([0108]-[0109]).Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Mays within the system of Osai in order to update the location of the mobile device as the mobile keeps moving and provide the user an efficient manner of displaying immediate vicinity on the small display screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEAN A GELIN/Primary Examiner, Art Unit 2643